EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph Ziebert, Registration No. 35,421, on June 8th, 2021 to obviate any potential 35 USC 103 issues, and to put the claims in condition for allowance.

4.	The application has been amended as follows:
	IN THE CLAIMS
Please amend claims 8 and 16 as follows:
	Claim 8 (Currently Amended),
	At line 6, after “a processor configured to:” add:
	“generate a cause and effect visualization offline to be depicted on the touch screen display device, 
wherein the cause and effect visualization represents a cause and effect logic configured to control one or more operations of a set of industrial devices;”
	Claim 16 (Currently Amended),
offline”
Reasons for Allowance
5.	Examiner has reviewed and considered Applicant’s modifications as indicated in current Examiner’s amendment of 06/08/2021 and claims 1 and 4-21 are now in condition for allowance.
	The following is an Examiner’s statement of reasons for allowance.
As Applicants pointed out on pages 8-11 of the response, art of record, Gohr, Ferris, Larson, or Gardiner does not teach and/or fairly suggest at least the limitations of:
“communicating and controlling an industrial device via a control system using a touch screen display device for receiving one or more input/output (I/O) modules for communication with the industrial device, wherein a cause and effect visualization is generated offline, to be depicted on the touch screen display device and is representative of the cause and effect logic for operations of the identified industrial device, then retrieving a profile of the one of the one or more I/O modules wherein the profiles contains a condition, and an action which are combined to generate cause and effect logic for the I/O modules after generating configuration settings to control the industrial device and receiving input via the touch screen device which are feed to the cause and effect logic of the control system which generates control signals base on the received inputs, wherein the control signals control the industrial device” and recite in such a manner in each of independent claims 1, 8 and 16.
	Therefore, all pending claims 1 and 4-21 are in condition for allowance.

Correspondence Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVRAL E BODDEN whose telephone number is (571)272-3455.  The examiner can normally be reached on M-F, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193